DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 – 18, 40 – 42, 48, 50 - 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gil Da Costa et al (hereinafter “Gil”) (US 2018/0217666) in view Kaifosh et al (US 2018/0024634) in view of Kashayp (2017/0124474)
As per claim 9, 48,
one or more physical biofeedback sensors the one or more physical biofeedback sensors comprising one or more electrodes operative to detect nerve signals; (Gil 0044 – 0046, 0049)

at least one processor operatively coupled to the at least one nontransitory processor-readable storage medium and the one or more physical biofeedback sensors, in operation, the at least one processor: (Gil 0060)
provides game play to a video game player via a user interface that provides functionality for a video game; (Gill 0055, 0056)
receives, from the one or more physical biofeedback sensors, biofeedback measures for the video game player while the video game player is playing the video game; (0058, 0060)
Gil fails to specifically disclose the following:
…wherein the received biofeedback measures comprise nerve signals detected by the one or more electrodes, the nerve signals being operative to cause physical movement of the video game player; 
analyzes the biofeedback measures to determine a next physical movement of the video game player during the game play of the video game; and
 responsive to the analysis of the biofeedback measures, initiates an action to be caused by the determined next physical movement of the video game player prior to the video game player beginning the next physical movement.
Kashyap discloses a game system wherein the system is aimed at reducing the latency of game when game inputs are manually inputted by a game player and when the input is received and processed by the game system. Kashyap discloses that the system predicts which input the player is manually going to make (i.e. next physical movement of the video game player) and before the player actually physically makes that input, the game system begins to process (i.e. “initiates an action”) that 
Kaifosh discloses a system wherein a user’s next motor input is inferred based upon detected nerve signals wherein a control or input signal is sent to the input device to cause a next action, thereby reducing the latency of inputs to the device.  Specifically Kaifosh disclose the detection and processing of neuromuscular activity by mean of EMG sensors (Kaifosh 0071), processing these signals by means of a neural network (Kaifosh 0072) and predict a probability of motor actions that the user will next perform within a threshold of time (Kaifosh 0073) and after the motor action is predicted, transmitting an input to the device that the user will perform the predicted motor action upon (Kaifosh 0074).
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Gil in view of Kashyap in view of Kaifosh to provide a game system wherein to provide a game wherein player inputs are predicted and processed before the player actually makes a physical movement to enter the input by means of the input device.  This would enable the game system to reduce game input latencies when the game is being played (Kaifosh 0024, 0033)
As per claim 10, 49, wherein the next physical movement comprises input to an input device operatively coupled to the at least one processor. (Kashyap 0043, 0046, 0051, 0084)
As per claim 11, 50, wherein the next physical movement comprises activating a button, key, wheel, or trigger of the input device. (Kashyap 0022, 0043, 0046, 0051, 0084)
As per claim 12, 51, wherein the next physical movement comprises the video game player physically moving the input device. (Kashyap 0022, 0043, 0046, 0051, 0084)
As per claim 13, 52, wherein the at least one processor initiates the action prior to the video game player beginning the next physical   movement. (Kashyap 0043, 0046, 0051, 0084)

As per claim 15, 54, wherein the one or more physical biofeedback sensors comprises one or more electrodes, and the biofeedback measures comprise nerve signals. (Gil 0044)
As per claim 16, 55, wherein the one or more electrodes comprises one or more electrodes positionable on the video game player’s neck, back, chest, shoulder, arm, wrist or hand. (Gil 0057, 0060)
As per claim 17, 56, receives an indication of whether the video game player actually performed the determined next physical movement; and responsive to receipt of an indication that the video game player did not perform the next physical movement, at least one of modifies or reverses the initiated action. (Kashyap discloses the determining if the video game player actually performed the movement next determined movement or input and if the player did not, a modification action is selected and applied) (Kashyap 0073)
As per claim 18, 57, wherein the biofeedback measures includes at least one of nerve signals, EEG signals, EMG signals, EOG signals, fNIR signals, signals indicative of blood flow, functional near-infrared spectroscopy (fNIR) spectroscopy signals, force-sensitive resistor (FSR) signals, facial expression detection signals, pupil dilation indication signals, eye movement signals, or gestural motion signals. (Gil 0044, 0057)
As per claim 40, processes the biofeedback measures to track a point of gaze of the video game player during the game play of the video game; and dynamically modifies or augments the game play of the video game based at least in part on the tracked point of gaze of the video game player. (Gil disclose the displaying of indicators based on a players gaze) (Gil 0068, 0069)
As per claim 41, wherein the one or more physical biofeedback sensors comprises at least one optical sensor. (Gil 0058)

Claims 43 – 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gil Da Costa et al (hereinafter “Gil”) (US 2018/0217666) in view of Kaifosh et al (US 2018/0024634) in view of Kashayp (2017/0124474) in view Nakashima et al (US 2018/0196506).
As per claim 44, Gill fails to specifically disclose: 
wherein to dynamically modify or augment the game play of the video game based at least in part on the tracked point of gaze, the at least one processor: causes an object to appear in a region where the video game player is not gazing; causes an object to appear in a region where the video game player is gazing; causes a hint to be presented to the video game player; or causes a tutorial to be presented to the video game player. 
However Nakashima discloses a game system wherein a game players gaze is tracked and hints or objects are caused to appear in regions a player is gazing such as asking a player would they like to move or travel to a specific destination(Nakashima 0207 – 0208)
It would be obvious to one of ordinary skill in the art to modify Gil in view of Nakashima to provide a method of game input wherein the game environment is modified by means of directions, text or hints based upon the game players gaze.  This would be beneficial as the use of gaze based controls to provide game inputs increase the realism of the game by providing intuitive game controlling mechanics.
 As per claim 43, wherein the one or more physical biofeedback sensors comprises at least one infrared light source and at least one infrared light sensor. (Nakashima 0046, 0049, 0053, 0071)
As per claim 45, determines that the video game player is looking for a route based on the tracked point of gaze; and provides travel directions to the video game player responsive to the determination. (Nakashima 0207 – 0208)

As per claim 47, determines that the video game player is searching for a character based on the tracked point of gaze; and causes a character to be presented to the video game player responsive to the determination. (Nakashima discloses the searching for a chair (i.e. character)) (Nakashima 0207 – 0208)
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-18 and 40-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RAW/Examiner, Art Unit 3715
3/25/21/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715